Citation Nr: 1343128	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as a back condition), to include as secondary to service-connected peripheral vascular disease (PVD) of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and V. A.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and his wife, V. A., testified at a hearing before the undersigned Acting Veterans Law Judge held at the VA Central Office in March 2010.  A transcript of that hearing is of record.

The Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development in September 2010 and in June 2012.  For the reasons discussed below, his appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required as the medical opinion received is inadequate to decide the claim.  Although the Board sincerely regrets the further delay, it is necessary to ensure compliance with the Board's instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board remanded this claim in June 2012 for additional development.  First, the Board directed the AMC to obtain additional medical records.  In June 2012, the AMC contacted the Veteran and requested that he identify any additional medical records pertinent to his claim.  There was no response from the Veteran or his representative.  

Second, and finally, the Board directed the AMC to obtain an addendum to the September 2010 examination report.  The addendum was to address the following:

1) Whether it is at least as likely as not that any currently diagnosed lumbar spine disability is proximately due to, the result of, or aggravated by the Veteran's service-connected PVD; and if not then,

2) Whether it is at least as likely as not that a lumbar spine disability initially manifested during the Veteran's military service or as a result of any in-service disease, event, or injury.

In providing these opinions, the examiner was directed to address the November 2009 opinion from Dr. Kirven (that it is more probable than not that the Veteran's PVD, resulting in an altered gait, would cause some back pain) and the Veteran's contention that his PVD had caused weakness in his legs leading to falls that aggravated his lumbar spine disability.

In June 2012, the VA examiner who rendered the opinion in September 2010 provided an addendum to his examination report.  However, he merely reaffirmed his prior findings and did not address the specific questions posed in the Board's Remand.  

In March 2013, the AMC obtained an independent medical opinion from Dr. Terry-Choyke that addressed some, but not all, of the questions posed by the Board.  Specifically, Dr. Terry-Choyke did not provide an opinion as to whether it is at least as likely as not that a lumbar spine disability initially manifested during the Veteran's military service or as a result of any in-service disease, event, or injury.  An addendum is needed to answer this question.

Dr. Terry-Choyke also determined that the Veteran's claimed back disability was not due to 'the circumstances of falling' because osteoarthritis is the result of long term wear and tear on the joint surfaces.  This opinion and rationale does not adequately address the Veteran's specific contention his altered gait (which he developed because of PVD), and not necessarily falling, caused or aggravated his current back disability.  Therefore, an addendum is needed to specifically address the relationship, if any, between the Veteran's altered gait and his back disability.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the independent medical examiner that provided the March 2013 opinion and request an addendum to that opinion.  

The examiner must determine whether it is at least as likely as not (50 percent or greater probability) that a current lumbar spine disability initially manifested during the Veteran's military service or, manifested as a result of any in-service disease, event, or injury.  

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability, to include degenerative disc disease, is proximately due to, the result of, or chronically aggravated (permanently made worse) by the Veteran's altered gait which he reportedly developed as a result of his service-connected PVD.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


